DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 February 2021 has been entered.
Response to Arguments
Applicant's arguments filed 26 February 2021 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that the structure of the cited device does not anticipate the claim limitations, the Examiner respectfully disagrees. As set forth below, the combined structure of Schucart et al. and Linder teaches a fluid delivery catheter comprising a plurality of side holes proximal a closed distal end and which allow for the ejection of a therapeutic fluid from the side holes to a target area. It is known from the cited references to arrive at the structure of the claimed invention. It has also been held that where the general structure and function of a device is known from the prior art that any modifications to alter the general structure to achieve an effect in a desired range would have been obvious to one of ordinary skill in the art. The Examiner maintains that the cited combination teaches the structure of the device as currently set forth. The intended use of the device as a nasal flushing catheter is not considered to limit the structure in any manner and as cited below discovering an optimum value or range wherein the general conditions of the claim are known from the prior art only involves routine skill in the art. Because it is known from the prior art to provide side holes in a catheter of an area corresponding to the claimed values it would have been obvious to modify the device of Schucart/Linder to eject a volume of fluid in the claimed manner. The claimed spout height is an inherent feature of an ejected flow volume and would vary along with changes to side hole diameter, .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schucart et al. (US 5,643,228) in view of Linder (US 5,643,230).
Regarding claims 1, 10, and 11, Schucart et al. (henceforth Schucart) discloses a nasal flushing catheter comprising a catheter body and a connector; wherein the catheter body is made of a soft and elastic material (e.g., thermoplastic material; see Col. 7, lines 23-25)and side holes (33; Figure 3) ; wherein the total area of the plurality of side holes (33) is not more than 4.123 mm2 (Col. 2, line 51-Col. 3, line 3 sets forth the use of side holes having a diameter of .012 inches or .0348 mm wherein a series of four holes has a total cross-sectional area of .07296 mm2 which is lower than both claimed values). Schucart does not explicitly disclose the closed end or the other claimed area ranges.
Linder teaches a nasogastric suction catheter comprising a closed distal end and side holes along the distal end (Figure 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the distal end of the catheter of Schucart to be closed so as to allow for the medicament to exit through the side holes only if desired as taught by Linder. 
In addition, Schucart discloses that multiple groups of four holes could be longitudinally placed along the catheter length and which any number might form the claimed side hole total area range. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the size or number of side holes of the catheter of Schucart to achieve a desired output volume or flow profile depending on the end use of the device. In addition the output volume which is determined by the size, shape, and number of side holes is controlled by the opening configuration and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. For this reason it would have been obvious to one of ordinary skill in the art when designing such an infusion catheter to change the total area of the side holes to be within the claimed ranges if it would provide the desired output volume or flow profile and because Schucart explicitly discloses that various configurations of side holes may be utilized, it would have been obvious to one of ordinary skill in the art to consider total opening areas within the claimed ranges and which would have necessarily changed the spout height of the ejected volume. All variations, absent some clear rationale defining unexpected results arising from the specific values set forth in the claims, are considered obvious in view of the cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                 

/MANUEL A MENDEZ/Primary Examiner, Art Unit 3783